Case 2:19-cv-00038-CB Document 29 Filed 07/09/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NIKOLIN KUTROLLI,

GARIP KUTROLLI, and

VALENTINA KUTROLLI
Plaintiff(s)

Vv. Civil Action No. 2:19-cv-00038-CB

DEWAYNE LOGAN, OMAR VANCE,
NANCY VANCE, and

VICTORY LANE EXPRESS, LLC,

OTS TRUCKING, LLC
Defendant(s)

Nome Ne me Ne ee ee ee Ne ee ee”

REPORT OF NEUTRAL

A mediation session was held in the above captioned matter on 7/8/19

The case (please check one):
X has resolved
has resolved in part (see below)
has not resolved.

The parties request that a follow up conference with the Court should be scheduled within
days.

If the case has resolved in part, please indicate the part that has resolved and/or the
claim(s)/parties that remain.

 

 

 

Dated: 7/9/19 /s/ HON. DAMON J. FALDOWSKI, (RET.)
Signature of Neutral

 

Rev. 09/11
